Citation Nr: 0425050	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The record does not reflect that the RO has complied with the 
notice requirements of the VCAA and the implementing 
regulations.

The Board also notes that service medical records reflect 
that the veteran was treated for a sprained back in 1941, but 
was not found to have a chronic low back disorder.  The 
veteran, a chiropractor, contends that he has been receiving 
chiropractic treatment for his low back since his discharge 
from service, although records pertaining to such treatment 
prior to 1955 are not available.  Some of the chiropractors 
who have treated the veteran have provided statements in 
support of his claim, but their statements are not based upon 
a review of all pertinent records, to include service medical 
records.  

The veteran was afforded a VA examination of his spine in 
November 2000.  With respect to the low back, the diagnoses 
were grade I spondylolisthesis at L5-S1 with degenerative 
disc disease at that level and mechanical low back pain.  The 
examiner opined that the spondylolisthesis was most likely 
congenital without providing any authority or basis for this 
opinion.  In addition, the examiner did not address whether 
the spondylolisthesis was aggravated by service, nor did he 
provide an opinion specifically addressing whether the 
veteran's degenerative disk disease or mechanical low back 
pain is etiologically related to service.  Therefore, the 
examination report is not adequate for adjudication purposes. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unable to obtain any such evidence, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  When all indicated record 
development has been completed, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate expertise, who has not 
previously examined the veteran, to 
determine the nature and etiology of all 
currently present low back disorders.  
Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.

Based upon the examination results, the 
claims folder review and sound medical 
principles, the examiner should answer 
the following questions with respect to 
each currently present low back 
disorder. 

Is it at least as likely as not that 
the disorder was present in service 
and if so, did the disorder clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present low back disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service?

The supporting rationale for all 
opinions expressed must also be 
provided.

4.  The RO also should undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
veteran's claim based on a de novo 
review of all pertinent evidence.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue to the appellant and 
his representative a supplemental 
statement of the case and afford them 
the appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


